 
VOTING AGREEMENT
 
VOTING AGREEMENT, dated as of September 22, 2011 (this “Agreement”), by and
among AT&T Corp., a New York corporation (“Parent”), Jean Perrotti (the
“Shareholder”) and Superclick, Inc., a Washington corporation (the “Company”).
 
WITNESSETH:
 
WHEREAS, concurrently with the execution of this Agreement, Parent, SC
Acquisition Co., a Washington corporation, and the Company are entering into
that certain Agreement and Plan of Merger, dated as of the date hereof (the
“Merger Agreement”);
 
WHEREAS, as of the date hereof, the Shareholder Beneficially Owns (as
hereinafter defined) the number of shares of Common Stock (as hereinafter
defined) set forth opposite the Shareholder’s name on Schedule 1 hereto (the
“Existing Shares”); and
 
WHEREAS, as a material inducement to Parent entering into the Merger Agreement,
Parent has required that the Shareholder agree, and the Shareholder has agreed,
to enter into this Agreement and abide by the covenants and obligations with
respect to the Covered Shares (as hereinafter defined) set forth herein.
 
NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
 
ARTICLE I

 
GENERAL
 
1.1           Defined Terms.  The following capitalized terms, as used in this
Agreement, shall have the respective meanings set forth below. Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed thereto
in the Merger Agreement.
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person;
provided that (i) none of the Company or any of its Subsidiaries shall be
considered an Affiliate of any of Parent or any of its Affiliates (other than
the Company and its Subsidiaries) and (ii) none of Parent or any of its
Affiliates (other than the Company and its Subsidiaries) shall be considered an
Affiliate of the Company or any of its Subsidiaries.
 

 
 

--------------------------------------------------------------------------------

 


“Beneficial Ownership” by a Person of any securities means ownership, directly
or indirectly, through any contract, arrangement, understanding, relationship or
otherwise, where such Person has or shares with another Person (i) voting power
which includes the power to vote, or to direct the voting of, such security;
and/or (ii) investment power which includes the power to dispose, or to direct
the disposition, of such security; and shall otherwise be interpreted in
accordance with the term “beneficial ownership” as defined in Rule 13d-3 adopted
by the SEC under the Exchange Act; provided that for purposes of determining
beneficial ownership, a Person shall be deemed to be the Beneficial Owner of any
securities which may be acquired by such Person pursuant to any agreement,
arrangement or understanding or upon the exercise of conversion rights, exchange
rights, warrants or options or otherwise (irrespective of whether the right to
acquire such securities is exercisable immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the
foregoing).  The terms “Beneficially Own” and “Beneficially Owned” shall have
correlative meanings.


“Control” (including the terms “Controlled by” and “under common Control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of voting securities, as trustee or executor, by contract or any other
means.
 
“Common Stock” means the common stock, $0.0006 par value, of the Company.
 
“Covered Shares” means, with respect to the Shareholder, (i) the Existing
Shares, together with (ii) any shares of Common Stock or other voting capital
stock of the Company and any securities convertible into or exercisable or
exchangeable for shares of Common Stock or other voting capital stock of the
Company, in each case under this clause (ii) that such Shareholder acquires
Beneficial Ownership of on or after the date hereof.
 
“Lien” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, claim, infringement, interference, option, right of first
refusal, preemptive right, community property interest or restriction of any
nature (including any restriction on the voting of any security, any restriction
on the transfer of any security or other asset, any restriction on the receipt
of any income derived from any asset, any restriction on the use of any asset
and any restriction on the possession, exercise or transfer of any other
attribute of ownership of any asset).
 
“Permitted Transfer” means a Transfer by the Shareholder of any Covered Shares
to: (i) any other Shareholder, (ii) a spouse or lineal descendant (whether
natural or adopted), sibling, parent, heir, executor, administrator,
testamentary trustee, lifetime trustee or legatee of the Shareholder, (iii) any
trust, the trustees of which include only Persons named in clause (i) or (ii)
and the beneficiaries of which include only the Persons named in clause (i) or
(ii), or (iv) any corporation, limited liability company or partnership, the
shareholders, members or general or limited partners of which include only the
Persons named in clause (i) or (ii); provided, in every case that such
transferee executes and delivers to Parent a written agreement, in form and
substance reasonably acceptable to Parent, to assume all of the Shareholder’s
obligations hereunder in respect of the Covered Shares subject to such Transfer
and to be bound by the terms of this Agreement, with respect to the Covered
Shares subject to such Transfer, to the same extent as the Shareholder is bound
hereunder and to make each of the representations and warranties hereunder in
respect of the Covered Shares transferred as the Shareholder shall have made
hereunder.

 
2

--------------------------------------------------------------------------------

 
 
“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, Governmental Entity and other entity and group (which term will
include a “group” as such term is defined in Section 13(d)(3) of the Exchange
Act).
 
“Pro Rata Share” means a fraction, set forth as a percentage, the numerator of
which is the aggregate amount of consideration received by the Shareholder
pursuant to the Merger Agreement for all of the Shareholder’s Covered Shares,
and the denominator of which is the aggregate consideration received by all
shareholders of the Company pursuant to the Merger Agreement.
 
“Representatives” means the officers, directors, employees, investment bankers,
attorneys, accountants, consultants or other agents or advisors of a Person.
 
“Subsidiary” means, when used with respect to any Person or other organization,
whether incorporated or unincorporated, a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or Controlled by such Person or by any one or more of its subsidiaries, or
by such Person and one or more of its subsidiaries.
 
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, encumbrance, hypothecation or similar
disposition of (by merger, by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise).
 
ARTICLE II

 
VOTING
 
2.1           Agreement to Vote.  The Shareholder hereby irrevocably and
unconditionally agrees that during the term of this Agreement, at the Company
Shareholder Meeting and at any other meeting of the shareholders of the Company
at which action is to be taken with respect to the Merger Agreement, however
called, including any adjournment or postponement thereof, and in connection
with any written consent of the shareholders of the Company relating to the
Merger Agreement, the Shareholder shall, in each case to the fullest extent that
the Covered Shares are entitled to vote thereon or consent thereto:
 
(a)           appear at each such meeting or otherwise cause the Covered Shares
to be counted as present thereat for purposes of calculating a quorum; and

 
3

--------------------------------------------------------------------------------

 

(b)           vote (or cause to be voted), in person or by proxy, or deliver (or
cause to be delivered) a written consent covering, all of the Covered Shares (i)
in favor of the adoption of the Articles of Amendment, the Merger Agreement and
the Transactions and any other action reasonably requested by Parent in
furtherance thereof, submitted for the vote or written consent of shareholders;
(ii) against any action or agreement submitted for the vote or written consent
of shareholders that is in opposition to, or competitive or materially
inconsistent with, the Transactions or that would result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company contained in the Merger Agreement, or of the Shareholder contained in
this Agreement; and (iii) against any Acquisition Proposal and against any other
action, agreement or transaction submitted for the vote or written consent of
shareholders that would likely be expected to impede, interfere with, delay,
postpone, discourage, frustrate the purposes of or adversely affect the
Transactions or the performance by the Company of its obligations under the
Merger Agreement or by the Shareholder of its obligations under this
Agreement.  The obligations of the Shareholder specified in this Section 2.1(b)
shall apply whether or not the Transactions or any action described above are
recommended by the Company Board.
 
2.2           No Inconsistent Agreements.  The Shareholder hereby covenants and
agrees that, except for this Agreement, the Shareholder (a) has not entered
into, and shall not enter into at any time while this Agreement remains in
effect, any voting agreement or voting trust with respect to the Covered Shares,
(b) has not granted, and shall not grant at any time while this Agreement
remains in effect, a proxy (except pursuant to Section 2.3 hereof), consent or
power of attorney with respect to the Covered Shares and (c) has not taken and
shall not knowingly take any action that would make any representation or
warranty of the Shareholder contained herein untrue or incorrect or have the
effect of preventing or disabling the Shareholder from performing any of its
obligations under this Agreement.
 
2.3           Proxy.  The Shareholder hereby, subject to Section 5.2, appoints
as its proxy and attorney-in-fact Rick L. Moore, in his capacity as an officer
of the Parent, and any individual who shall hereafter succeed such officer of
Parent, and any other Person designated in writing by Parent (collectively, the
“Grantees”), each of them individually, with full power of substitution, to vote
or execute written consents during the term of this Agreement with respect to
the Covered Shares in accordance with Section 2.1 hereof and, in the discretion
of the Grantees, with respect to any proposed postponements or adjournments of
any annual or special meeting of the shareholders of the Company at which any of
the matters described in Section 2.1(a) was to be considered, and the Company
hereby acknowledges such appointment.   This proxy is coupled with an interest
and shall be irrevocable pursuant to RCW 23B.07.220, and the Shareholder will
take such further action or execute such other instruments as may be necessary
to effectuate the intent of this proxy and hereby revokes any proxy previously
granted by the Shareholder with respect to the Covered Shares.  Parent may
terminate this proxy with respect to the Shareholder at any time at its sole
election by written notice provided to the Shareholder.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Shareholder.  The
Shareholder hereby (but only in proportion to its Pro Rata Share) represents and
warrants to Parent as follows:

 
4

--------------------------------------------------------------------------------

 
 
(a)           Authority and Enforceability. The execution, delivery and
performance by the Shareholder of this Agreement and the consummation by the
Shareholder of the transactions contemplated hereby are within the Shareholder’s
powers, authority or legal capacity, as appropriate.  This Agreement has been
duly executed and delivered by the Shareholder and, assuming due authorization,
execution and delivery by Parent, constitutes a valid and binding agreement of
the Shareholder enforceable against the Shareholder in accordance with its terms
(subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditors’ rights generally
and general principles of equity).  If the Shareholder is a natural person and
is married and the Common Stock held in the name of the Shareholder constitutes
community property of the Shareholder or the Shareholder otherwise needs spousal
or other approval for this Agreement to be legal, valid and binding, then this
Agreement has been duly authorized, executed and delivered by, and constitutes
the legal, valid and binding agreement of, the Shareholder’s spouse, enforceable
against such spouse in accordance with its terms (subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other laws affecting creditors’ rights generally and general principles of
equity).
 
(b)           Governmental Authorization.  The execution, delivery and
performance by the Shareholder of this Agreement and the consummation by the
Shareholder of the transactions contemplated hereby require no authorizations,
consents or approvals of, or filing with, any Governmental Entity, other than as
set forth in Section 4.2 of the Merger Agreement.
 
(c)           Non-contravention.  The execution, delivery and performance by the
Shareholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) assuming compliance with the matters
referred to in Section 3.4 of the Merger Agreement, contravene, conflict with or
result in a violation or breach of any provision of any Applicable Law, (ii)
assuming compliance with the matters referred to in Section 3.4 of the Merger
Agreement, require any consent or approval by any Person under, constitutes a
default, or an event that, with or without notice or lapse of time or both,
would constitute a default, under, or cause or permit the termination,
cancellation, acceleration, or other adverse change of any right or obligation
or the loss of any benefit to which the Shareholder is entitled under any
provision of any agreement or other instrument binding upon the Shareholder or
any license, franchise, permit certificate approval or other similar
authorization affecting, or relating in any way to, the Shareholder’s
obligations under this Agreement, or (iii) result in the creation or imposition
of any Lien on any Covered Shares of the Shareholder.
 
(d)           Litigation.  There is no Action pending against, or, to the
knowledge of the Shareholder, threatened against, the Shareholder or any of its
Affiliates before (or, in the case of threatened Actions, that would be before)
or by any Governmental Entity or arbitrator, that, as of the date hereof,
challenges or seeks to prevent, enjoin, alter in any material respect or
materially delay the Shareholder from performing its obligations under this
Agreement or consummating the transactions contemplated hereby on a timely
basis.

 
5

--------------------------------------------------------------------------------

 

(e)           Ownership.  The Shareholder’s Existing Shares are, and all of the
Covered Shares owned by the Shareholder from the date hereof through and on the
Closing Date will be, Beneficially Owned and owned of record by the Shareholder,
except to the extent such Covered Shares are Transferred after the date hereof
pursuant to a Permitted Transfer or constitute any Company Stock Options that
expire after the date hereof.  The Shareholder has and at the Closing will have
good title to all of the Covered Shares, free and clear of any Lien, except for
restrictions under applicable securities laws and any encumbrances created by
virtue of this Agreement.  Other than this Agreement and the Merger Agreement,
the Existing Shares are not, and the Covered Shares will not be, subject to any
voting agreement or other contract, agreement, arrangement, commitment or
understanding, including any such agreement, arrangement, commitment or
understanding restricting or otherwise relating to the voting, distribution
rights or disposition of such Existing Shares or Covered Shares, as
applicable.  Except for the Existing Shares, the Shareholder does not
beneficially own or hold any (i) shares of capital stock or other voting
securities of or other ownership interests in the Company, (ii) securities of
the Company convertible into or exchangeable for shares of capital stock or
other voting securities of or other ownership interests in the Company or (iii)
warrants, calls or other rights to acquire from the Company or any other Person,
or other obligation of the Company to issue, any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
other voting securities of or other ownership interests in the Company.  Except
to the extent Covered Shares are transferred after the date hereof pursuant to a
Permitted Transfer or constitute Company Stock Options that expire after the
date hereof, the Shareholder has and will have at all times through the Closing
Date sole voting power (including the right to control such vote as contemplated
herein), sole power of disposition, sole power to issue instructions with
respect to the matters set forth in Article II hereof, and sole power to agree
to all of the matters set forth in this Agreement, in each case with respect to
all of the Shareholder’s Existing Shares and with respect to all of the Covered
Shares owned by the Shareholder at all times through the Closing Date (subject,
in the case of Covered Shares underlying Company Stock Options, to the terms of
such Company Stock Options).
 
(f)           Finder’s Fees.  None of the Shareholder or any of its Affiliates
has employed or engaged any investment banker, broker, finder or other
intermediary that is or will be entitled to any fee or commission from the
Shareholder or any of its Affiliates in connection with the Transactions.
 
(g)           Reliance by Parent.  The Shareholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon the
Shareholder’s execution and delivery of this Agreement and the representations
and warranties of the Shareholder contained herein.

 
6

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
OTHER COVENANTS
 
4.1           Prohibition on Transfers, Other Actions.  The Shareholder hereby
agrees not to, during the term of this Agreement: (i) Transfer any of the
Covered Shares, Beneficial Ownership thereof or any other interest therein
unless such Transfer is a Permitted Transfer; (ii) enter into any agreement,
arrangement or understanding with any Person, or take any other action, that
violates or conflicts with the Shareholder’s representations, warranties,
covenants and obligations under this Agreement; or (iii) take any action that
would restrict or otherwise affect the Shareholder’s legal power, authority and
right to comply with and perform its covenants and obligations under this
Agreement.
 
4.2           Stock Dividends, etc.  In the event of a stock split, stock
dividend or distribution or any change in the Common Stock by reason of any
split-up, reverse stock split, recapitalization, combination, reclassification,
exchange of shares or the like, the terms “Existing Shares” and “Covered Shares”
shall be deemed to refer to and include such shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of such shares may be changed or exchanged or which are received in such
transaction.
 
4.3           No Solicitation.  Subject to the provisions of Section 4.5, the
Shareholder agrees that neither it nor any of its Affiliates shall, nor shall
any of its Affiliates authorize or permit any of their Representatives to,
directly or indirectly, (i) solicit, initiate or take any action to knowingly
facilitate or encourage the submission or announcement of any Acquisition
Proposal, (ii) enter into or participate in any discussions or negotiations
with, furnish any information relating to the Company or any of its Subsidiaries
or afford access to the business, properties, assets, books or records of the
Company or any of its Subsidiaries to, otherwise cooperate in any way with, or
knowingly assist, participate in, facilitate or encourage any effort by any
third party that is seeking to make, or has made, an Acquisition Proposal, (iii)
grant any waiver or release under any standstill or similar agreement with
respect to any class of equity securities of the Company or any of its
Subsidiaries or (iv) enter into any agreement in principle, letter of intent,
term sheet, merger agreement, acquisition agreement, option agreement or other
similar instrument relating to an Acquisition Proposal.  Without limiting the
foregoing, it is agreed that any violation of the restrictions set forth in the
preceding sentence by any Representative of any Affiliate shall be a breach of
this Section 4.3 by the Shareholder.  The Shareholder shall, and shall cause its
Affiliates and their Representatives to, cease immediately and cause to be
terminated any and all existing activities, discussions or negotiations, if any,
with any third party and its Representatives and its financing sources conducted
prior to the date hereof with respect to any Acquisition Proposal.
 
4.4           Notice of Acquisitions, Proposals Regarding Prohibited
Transactions. Subject to the provisions of Section 4.5, the Shareholder hereby
agrees to notify Parent as promptly as practicable (and in any event within 24
hours after receipt) in writing of: (i) the number of any additional shares of
Common Stock or other securities of the Company of which the Shareholder
acquires Beneficial Ownership on or after the date hereof; (ii) any inquiries or
proposals which are received by, any information which is requested from, or any
negotiations or discussions which are sought to be initiated or continued with,
the Shareholder or any of its Affiliates with respect to any Acquisition
Proposal or any other matter referred to in Section 4.3 (including the material
terms thereof and the identity of such person(s) making such inquiry or
proposal, requesting such information or seeking to initiate or continue such
negotiations or discussions, as the case may be); and (iii) any proposed
Permitted Transfers of the Covered Shares, Beneficial Ownership thereof or other
interest therein.

 
7

--------------------------------------------------------------------------------

 
 
4.5           Shareholder Capacity.  The Shareholder is executing this Agreement
solely in its capacity as a shareholder of the Company.  No Person executing
this Agreement who is or becomes during the term hereof a director or officer of
the Company shall be deemed to make any agreement or understanding in this
Agreement in such Person’s capacity as a director or officer.  Nothing herein
shall limit or affect any actions taken by such Person solely in his or her
capacity as a director or officer of the Company to the extent permitted by the
Merger Agreement or following the termination of the Merger Agreement in
accordance with its terms.
 
4.6           Waiver of Appraisal Rights.  The Shareholder is aware of the
rights provided in and has received a copy of chapter RCW 23B.13 of the
Act.  The Shareholder explicitly waives its rights to dissent to the
Transactions and seek appraisal under such chapter 13.
 
4.7           Further Assurances.  From time to time, at Parent’s request and
without further consideration, the Shareholder shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary to effect the actions and consummate the transactions contemplated by
this Agreement.  Without limiting the foregoing, the Shareholder hereby
authorizes the Company to publish and disclose in the proxy materials to be used
in connection with the solicitation of proxies relating to the Company
Shareholder Approvals at the Company Shareholder Meeting the Shareholder’s
identity and ownership of the Covered Shares and the nature of the Shareholder’s
obligations under this Agreement.
 
ARTICLE V

 
MISCELLANEOUS
 
5.1           Termination.  This Agreement shall remain in effect until the
earliest to occur of: (i) the Closing; (ii) the date of termination of the
Merger Agreement in accordance with its terms; and (iii) the delivery of written
notice of termination by the Shareholder to Parent following any amendment to
the Merger Agreement to decrease the Merger Consideration or otherwise alter the
Merger Agreement in a manner adverse to the Shareholder in any material respect
unless such amendment has been consented to by the Shareholder in writing prior
to such amendment, and after the occurrence of such applicable event this
Agreement shall terminate and be of no further force; provided, however, that
the provisions of this Section 5.1 and Sections 5.3 through 5.11 shall survive
any termination of this Agreement.  Nothing in this Section 5.1 and no
termination of this Agreement shall relieve or otherwise limit any party of
liability for any willful and material breach of this Agreement.
 
5.2           No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Covered Shares.  All rights, ownership and
economic benefits of and relating to the Covered Shares shall remain vested in
and belong to the Shareholder, and Parent shall have no authority to direct the
Shareholder in the voting or disposition of any of the Covered Shares, except as
otherwise provided herein.
 

 
8

--------------------------------------------------------------------------------

 
 
5.3           Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if personally
delivered or sent by overnight courier (providing proof of delivery) or email or
facsimile transmission (with confirmation of receipt),
 
  if to Parent, to:
 
AT&T Corp.
c/o AT&T Services, Inc.
One AT&T Plaza
208 S. Akard St., 36th Floor
Dallas, TX 75202
Attention:
Rick L. Moore
 
Senior Vice President—Corporate Development
Facsimile:
(214) 746-2210



  with a copy (which shall not constitute notice) to:
 
AT&T Services, Inc.
208 S. Akard St., 32nd Floor
Dallas, TX 75202
Attention:
John O’ Connor
 
General Attorney and Associate General Counsel
Facsimile:
(214) 746-2216



  if to the Company, to:
 
Superclick, Inc.
10222 St-Michel Blvd.
Suite 300
Montreal, Quebec H1H 5H1
Attention:
Jean Perrotti
 
Chief Financial Officer
Facsimile:
[·]



  if to the Shareholder, to the address set forth beneath the Shareholder’s name
on Schedule 2 hereto.
 
or to such other address, email address or facsimile number as such party may
hereafter specify for the purpose by notice to the other parties hereto.  All
such notices, requests and other communications shall be deemed received on the
date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
Business Day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

 
9

--------------------------------------------------------------------------------

 
 
5.4           Amendment; Waiver.
 
(a)           Any provision of this Agreement (including any Schedule hereto)
may be amended or waived prior to the Effective Time if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement or, in the case of a waiver, by each party against
whom the waiver is to be effective.
 
(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.
 
5.5           Binding Effect; Benefit; Assignment.
 
(a)           The provisions of this Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.  No provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations or Liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns.
 
(b)           Except for a Permitted Transfer in compliance with the terms and
conditions set forth herein, no party may assign, delegate or otherwise transfer
any of its rights or obligations under this Agreement without the consent of
each other party hereto.
 
5.6           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Washington, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof.
 
5.7           Submission to Jurisdiction. Each of the parties hereto irrevocably
agrees that any Action with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other party hereto or its successors or assigns shall
be brought and determined exclusively in any federal court located in the State
of Washington or any Washington state court. Each of the parties hereto agrees
that mailing of process or other papers in connection with any such Action in
the manner provided in Section 5.3 or in such other manner as may be permitted
by Applicable Law, will be valid and sufficient service thereof. Each of the
parties hereto hereby irrevocably submits with regard to any such Action for
itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any Action relating to this Agreement or any of the Transactions in any court or
tribunal other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any Action with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder (i) any claim that it is not personally subject to the jurisdiction of
the above named courts for any reason other than the failure to serve process in
accordance with this Section 5.7, (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (iii) to the fullest extent permitted by Applicable Law, any
claim that (x) the Action in such court is brought in an inconvenient forum, (y)
the venue of such Action is improper, or (z) this Agreement, or the subject
matter hereof, may not be enforced in or by such courts.

 
10

--------------------------------------------------------------------------------

 
 
5.8           WAIVER OF JURY TRIAL.  EACH OF PARENT, THE COMPANY AND THE
SHAREHOLDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF PARENT, THE COMPANY OR THE SHAREHOLDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 
5.9           Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by all of the other parties hereto.  Until and unless
each party has received a counterpart hereof signed by the other parties hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).  Electronic or facsimile signatures shall be deemed to
be original signatures.
 
5.10         Entire Agreement.  This Agreement and, to the extent referenced
herein, the Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or annexed hereto or
thereto, constitute the entire agreement among the parties with respect to their
subject matter and supersede all prior agreements and understandings, both oral
and written, among the parties with respect to that subject matter.
 
5.11         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Entity to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated by
this Agreement is not affected in any manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
fullest extent possible.
 
5.12         Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
court located in the State of Washington or any Washington state court, in
addition to any other remedy to which they are entitled at law or in equity.

 
11

--------------------------------------------------------------------------------

 
 
5.13         Interpretation.  The words “hereof”, “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The headings and
captions herein are included for convenience of reference only and shall not
affect in any way the meaning, construction or interpretation
hereof.  References to Articles, Sections and Schedules are to Articles,
Sections and Schedules of this Agreement unless otherwise specified.  All
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  Any capitalized
terms used in any Schedule but not otherwise defined therein, shall have the
meaning as defined in this Agreement.  Any singular term in this Agreement shall
be deemed to include the plural, and any plural term the singular.  Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import.  “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form.  References to
any statute shall be deemed to refer to such statute as amended from time to
time and to any rules or regulations promulgated thereunder (provided, that for
purposes of any representations and warranties contained in Article III of this
Agreement that are made as of a specific date, references to any statute shall
be deemed to refer to such statute, as amended, and to any rules or regulations
promulgated thereunder, as of such date).  References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.  References
to any Person include the successors and permitted assigns of that
Person.  References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively.  References to “law”
or “laws” shall be deemed also to include any Applicable Law.
 
[The remainder of this page has been intentionally left blank.]

 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.
 

 
AT&T CORP.
     
By: 
/s/ Rick L. Moore
   
Name: Rick L. Moore
   
Title:   Senior Vice President-Corporate Development
     
SUPERCLICK, INC.
     
By: 
/s/ Sandro Natale
   
Name: Sandro Natale
   
Title:   Chief Executive Officer
      /s/ Jean Perrotti   Jean Perrotti

 
[Signature Page to Voting Agreement]
 
 
 

--------------------------------------------------------------------------------

 